10
11
12
13
14
LS
16
17
18
19
20
21
22
23
24
25
26
oT
28

 

 

McGREGOR W. SCOTT
United States Attorney
JEFFREY A. SPIVAK
Assistant United States Attorney Vay
2500 Tulare Street, Suite 4401 ; -
Fresno, CA 93721

Telephone: (559) 497-4000
Facsimile: (559) 497-4099

  

 

Yes
Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO. 1:06-CR-00116-DAD

Plaintiff, STIPULATION AND ORDER TO CONTINUE
STATUS CONFERENCE

DATE: March 30, 2020
SURJIT RAJASASI, TIME: 2:00 p.m.

Defendant.

 

STIPULATION

Plaintiff United States of America, by and through its counsel of record, and defendant, by and
through defendant’s counsel of record, hereby stipulate as follows:

lis By previous order, this matter was set for status conference (on Defendant’s supervised
release petition) on March 30, 2020. The court indicated it was the “last” continuance.

2. By this stipulation, the parties now move to continue the March 30, 2020 status
conference to Wednesday June 24, 2020 given the ongoing COVID-19 public health emergency, as well
as to accommodate the schedule of the U.S. Probation Officer who is dealing with a family emergency.
Ml
fff
Mf
M1

STIPULATION TO CONTINUE SENTENCING HEARING l

 
ee Ww bv

10
11
12
13
14
15
16
17
18
19
20
21
22
2
24
Zo
26
ai
28

 

 

3. Defendant is not in custody. The parties are continuing to discuss a potential resolution

in this matter.

IT IS SO STIPULATED.

Dated: March 24, 2020

Dated: March 24, 2020

McGREGOR W, SCOTT
United States Attorney

/s/ JEFFREY A. SPIVAK
JEFFREY A. SPIVAK
Assistant United States Attorney

/s/ Douglas Foster

Douglas Foster

Counsel for Defendant

Surjit Rajasasi

(as approved by email 3/24/2020)

ORDER

ITISSO ORDERED. The Status Conference currently set for March 30, 2020 at 2:00 pm is

continued to Wednesday, June 24, 2020 at 2:00 pm before Magistrate Judge Stanley A. Boone.

DATED: 3/24/2020

STIPULATION TO CONTINUE SENTENCING HEARING

ef 4)

HONORABLE ERIGA?” GROSIEAN
UNITED STATES MAGISTRATE JUDGE

 
